 

Exhibit 10.1 – Employment Agreement, between Farmers Capital Bank Corporation
and J. David Smith, Jr. dated November 18, 2015.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMET (the “Agreement”), is entered into this 18th day of
November, 2015, between Farmers Capital Bank Corporation, a Kentucky bank
holding company (the “Company”) and J. David Smith, Jr. (the “Executive”).

 

WITNESSETH

 

WHEREAS, Company desires to employ Executive as Senior Executive Vice President
and Chief Operating Officer;

 

WHEREAS, Executive desires to be assured of a secure minimum compensation and
fair and reasonable benefits from the Company for his services and the Company
wishes to secure the continual employment of Executive; and

 

WHEREAS, the Company desires reasonable protection of its confidential business
and customer information which it has developed over the years at substantial
expense and assurance that Executive shall not compete with the Company for a
reasonable period of time after termination of his employment with the Company,
except as otherwise provided herein;

 

NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing premises, the
mutual covenants and undertakings herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, each intending to be legally bound, covenant and agree as follows:

 

1.    Employment. Upon the terms and subject to the conditions set forth in this
Agreement, the Company employs Executive as the Company’s Senior Executive Vice
President and Chief Operating Officer, and Executive accepts such employment.

 

2.    Positions. Executive agrees to serve as Senior Executive Vice President
and Chief Operating Officer of the Company and to perform such duties in that
office as may reasonably be assigned to him by the Company’s President and Chief
Executive Officer and such duties which are of the character as those generally
associated with that office. Executive shall devote substantially all his
business time and efforts to the Company’s business and shall not engage in
other business activities without the Company’s prior consent, whether or not
such business activity is pursued for profit, gain or other pecuniary advantage.
On December 15, 2015, and on each December 15 thereafter during the Employment
Term (as hereinafter defined), the Executive shall deliver to the Company CEO a
schedule identifying each of the business, charitable and civic positions or
offices maintained by the Executive, thereby affording the Company CEO the
opportunity to object to an outside activity on the part of the Executive.
Executive may invest his assets in such form or manner as shall not require any
services on his part in the operation of the affairs of the enterprises in which
the investments are made. Executive may use his discretion in fixing his hours
and schedule of work consistent with the proper discharge of his duties.

 

 
1

--------------------------------------------------------------------------------

 

 

3.    Term. Unless terminated earlier in accordance with the provisions of
Section 7, Executive’s employment under this Agreement shall begin on January 1,
2016 (the “Effective Date”) and shall continue for forty-eight (48) months (the
“Employment Term”). Thereafter, the Employment Term shall be automatically
extended for subsequent twelve (12) month periods unless written notice to the
contrary is given by either the Company or Executive at least (90) days prior to
the expiration of the Employment Term or the expiration of any subsequent one
(1)-year extension.

 

4.    Compensation. During the Employment Term, the Company shall pay Executive
a base salary (the “Base Compensation”) (i) for the first twelve months of the
Employment Term at the annual rate of $300,000.00, and (ii) thereafter at such
annual rates (in no event to be less than $300,000.00) as the Company may
determine (in its complete discretion), payable at regular intervals in
accordance with the Company’s normal payroll practices in effect from time to
time.

 

5.    Benefit Programs; Communication and Transportation Devices.

 

(a) During the Employment Term, Executive shall be entitled to participate in or
receive benefits under (i) any life, health, hospitalization, medical, dental,
disability or other insurance policy or plan, (ii) pension or retirement plan,
(iii) bonus or profit-sharing plan or program, (iv) deferred compensation plan
or arrangement, and (v) any other executive benefit plan, program or
arrangement, made available by the Company on the date of this Agreement and
from time to time in the future to the Company’s executives on a basis
consistent with the terms, conditions and overall administration of the
foregoing plans, programs or arrangement and with respect to which Executive is
otherwise eligible to participate or receive benefits. With respect to
compensated personal time off (“PTO”) benefits for Executive, during the
Employment Term Executive shall be entitled to no fewer than 280 PTO hours per
fiscal year being eligible to be carried forward into the next fiscal year
(provided that at no time may total PTO hours available to Executive exceed 125%
of his Annual Allotment).

 

(b) During the Employment Term, the Company will reimburse Executive for the
monthly charges for telephone service and electronic data receipt and
transmission on the smart phone purchased and used by Executive.

 

(c) The Company will reimburse the Executive for the monthly lease payment due
for January and February, 2016, with respect to that certain Toyota Camry,
Vehicle Identification Number 4T4BF1FK5DR278821 (the “Vehicle”). On or before
the April 15, 2016 scheduled maturity date of the Vehicle lease, the Company
shall (in conjunction with the Executive) exercise and/or fund the purchase
option with respect to the Vehicle and make available for Executive the Vehicle
during the Employment Term.

 

6.    General Policies.

 

(a) So long as Executive is employed by the Company pursuant to this Agreement,
Executive shall receive reimbursement from the Company, as appropriate, for all
reasonable business expenses incurred in the course of his employment by the
Company, upon submission to the Company of written vouchers and statements for
reimbursement.

 

 
2

--------------------------------------------------------------------------------

 

 

(b) So long as Executive is employed by the Company pursuant to this Agreement,
Executive shall be entitled to office space and working conditions consistent
with his position as Senior Executive Vice President and Chief Operating Officer
of the Company.

 

(c) All other matters relating to the employment of Executive by the Company not
specifically addressed in this Agreement shall be subject to the general
policies regarding executives of the Company in effect from time to time, so
long as such general policies are not inconsistent with any of the provisions of
this Agreement (in which event the provisions of this Agreement shall control).

 

7.    Termination of Employment. Subject to the respective continuing
obligations of the parties, including but not limited to those set forth in
Sections 8 and 9 hereof, Executive’s employment by the Company may be terminated
prior to the expiration of the Employment Term as set forth below.

 

(a) Termination Due to Death. This agreement shall terminate automatically upon
Executive’s death. In the event Executive’s employment is terminated due to
Executive’s death, Executive’s estate or Executive’s beneficiaries, as the case
may be, shall be entitled to the following:

 

(i)     A single sum payment made by the date of the Company’s next regularly
scheduled payday immediately following the date of Executive’s death in an
amount equal to the unpaid portion of Executive’s Base Compensation to the date
of death which is due Executive but has not been paid; and

 

(ii)    The death benefit payable under the terms of any term life insurance
policy which may be available to Executive and in which Executive participates
under the Company’s general benefit plan, said payment to be made as provided in
said plan;

 

(b) Termination Due to Disability. Either the Company or Executive may terminate
this Agreement upon Executive’s Disability (as defined below). In no event shall
a termination of Executive’s employment for Disability occur unless the party
terminating the employment gives written notice to the other party in accordance
with this Agreement. “Disability” shall mean: (i) Executive is unable to perform
one or more of Executive’s material duties by reason of any medically determined
physical or mental impairment; (ii) Executive’s inability to perform one or more
of Executive’s material duties occurs after a reasonable attempt by the Company
to accommodate Executive’s physical or mental impairment; and (iii) Executive’s
physical or mental impairment can be medically expected to result in death or
last for a continuous period of not less than 12 months.

 

In the event Executive’s employment is terminated due to Executive’s Disability,
Executive shall be entitled to the continuation of Executive’s Base Compensation
for a period of three (3) months following the date of Disability, commencing in
the month immediately following termination of employment due to Disability and
payable on the Company’s regularly scheduled paydays during said three (3)
months. Notwithstanding the foregoing, if the Executive, at the time of
termination of employment, is a “specified employee” as that term is defined in
Treasury Reg. 1.409A-1(i), instead of being paid as set forth above, an amount
representing Executive’s Base Compensation for a period of three (3) months
shall be paid to the Executive in a single lump sum payment on the first
business day of the seventh month following termination due to Disability.

 

 
3

--------------------------------------------------------------------------------

 

 

(c) Termination for Cause. The Company may terminate Executive’s employment for
Cause (as defined below) at any time effective immediately upon written notice
to Executive. For purposes of this Section 7(c) and Section 14(a), the term
“Cause” shall mean that the Board of Directors of the Company has determined
that any one or more of the following events have occurred:

 

(i)     Executive has been grossly negligent in the performance of his duties
hereunder, has been made aware of such gross negligence, and (if the effects of
such gross negligence are curable) has failed to fully cure the effect thereof
within such reasonable period of time as the Company may designate.

 

(ii)    Executive has materially breached any provision of this Agreement, has
been made aware of such material breach, and (if the effects of such material
breach are curable) has failed to fully cure the effects thereof within such
reasonable period of time as the Company may designate;

 

(iii)   Executive has materially breached any of Executive’s fiduciary duties to
the Company or has made a material misrepresentation or omission, which material
breach, misrepresentation or omission might reasonably be expected to have a
materially advise effect on the Company, has been made aware of such material
breach or misrepresentation, and (if the effects of such material breach or
misrepresentation are curable) has failed to fully cure the effects thereof
within such reasonable period of time as the Company may designate;

 

(iv)   Executive has filed a petition in bankruptcy (or a petition in bankruptcy
has been filed against Executive), a trustee, receiver or similar custodian for
all or any part of Executive’s property has been appointed, Executive has
executed an assignment for the benefit of creditor or any action has been taken
by or against Executive under any law, the purpose or effect of which is to
relieve Executive from any of his debts or to extend the terms of payment to
which Executive is otherwise subject;

 

(v)     Executive has repeatedly abused alcohol or drugs;

 

(vi)    Executive has engaged in fraud, embezzlement, theft, dishonesty, willful
misconduct or deliberate injury to the Company or its affiliates or customer,
suppliers or employees; or

 

(vii)   Executive has been convicted of a felony or any act of moral turpitude.

 

In the event Executive’s employment is terminated for Cause, Executive shall be
entitled to a single sum payment by the date of the Company’s next regularly
scheduled payday immediately following Executive’s date of termination equal to
the unpaid portion of Executive’s Base Compensation which is due Executive but
has not been paid through the date of the termination of Executive’s employment.

 

 
4

--------------------------------------------------------------------------------

 

 

(d) Permanent Cessation of Business. The Company may terminate Executive’s
employment at any time effective immediately upon receipt of written notice to
Executive of the permanent cessation, whether voluntary or involuntary, of the
Company’s operations and business.

 

In the event Executive’s employment is terminated due to the permanent cessation
of the Company’s business, Executive shall be entitled to a single sum payment
by the date of the Company’s next regularly scheduled payday equal to the unpaid
portion of Executive’s Base Compensation which is due Executive but has not been
paid through the date of the termination of Executive’s employment.

 

8.    Confidentiality Covenants. In order to induce the Company to enter into
this Agreement, Executive hereby agrees as follows:

 

(a) Confidential Information. Executive shall not disclose or use or otherwise
exploit (for his own benefit or the benefit of any other person or entity) at
any time, either during or after his association with the Company, any
Confidential Information of which Executive becomes aware, whether or not any
such information is developed by him, except to the extent such disclosure or
use is required in the performance of assigned duties for the Company. Executive
shall take all appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss or theft. For purposes of
this Agreement, “Confidential Information” shall mean all non-public,
proprietary technical and commercial information respecting the company or any
subsidiary or other affiliate, including, without limitation, manner of
operations, financial information and lists and records of borrowers or
depositors of the Company’s banking subsidiaries.

 

(b) Intellectual Property. In the event that Executive as part of his duties on
behalf of the Company generates, authors, or contributes to any invention,
design, new development, device, method or process, whether or not patentable or
reduced to practice or compromising Confidential Information, any copyright
work, whether or not comprising Confidential Information, or any other
Confidential Information, relating to the Company (hereinafter collectively
referred to as “Intellectual Property”) Executive acknowledges that such
Intellectual Property is the exclusive property of the Company. Any
copyrightable work prepared in whole or in part by Executive shall be deemed “a
work made for hire” under Section 201(b) of the 1976 Copyright Act, and the
Company shall own all of the rights comprised in the copyright therein.
Executive shall promptly and fully disclose all such Intellectual Property to
the Company and shall cooperate with the Company to protect the Company’s
interests in such Intellectual Property, including, without limitation,
providing reasonable assistance in the securing of patent protection and
copyright registrations and signing all documents where reasonably requested by
the Board of Directors of the Company, even if such request occurs after the
Employment Term.

 

(c) Assignment of Intellectual Property. Executive further agrees that:

 

(i)     He will assign to the Company any Intellectual Property conceived or
reduced to practice by him during Employment Term and related to the Company or
any of its affiliates:

 

 
5

--------------------------------------------------------------------------------

 

 

(ii)    He will execute all papers and perform all acts that the Company deems
necessary or advisable for the preparation, prosecution, issuance, procurement
or maintenance of patent applications and patents of the United States or
foreign countries for said Intellectual Property;

 

(iii)    He will execute any and all papers and documents that shall be required
or necessary to vest title in the Company to said Intellectual Property; and

 

(iv)    All models, drawings, memoranda and other materials or records made or
used by Executive in connection with his duties shall be the property of the
Company and shall be left with the Company at the expiration or termination of
this Agreement.

 

(d) Rights Cumulative. The rights and remedies of the Company under this Section
8 are in addition to, and cumulative of, any other rights and remedies that the
Company may have, whether by law or by equity.

 

9.    Non-Compete Covenants.

 

(a) Acknowledgments. Executive acknowledges that (i) his services as a Company
executive have been of a special, unique and extraordinary character and that
his position with the Company and any of its subsidiaries placed him in a
position of confidence and trust with the customers of the Company and its
subsidiaries and allowed him access to Confidential Information, (ii) he would
not have had significant contact with any customers of the Company or any of its
subsidiaries if not for his service as an executive of the Company or any of its
banking subsidiaries and the name, reputation and goodwill of the Company or its
subsidiaries, (iii) the nature and period of restrictions imposed by the
covenants contained in this Section 9 are fair, reasonable and necessary to
protect and preserve for the Company (A) the customer relationships developed by
the Company and its subsidiaries through significant time and expense and (B)
the benefits of the undersigned’s service as executive of the Company or any of
its subsidiaries, (iv) the Company and its affiliates (including, without
limitation, its subsidiaries) would sustain great and irreparable loss and
damage if the undersigned were to breach any of such covenants, (v) the Company
and its affiliates (including, without limitation, its subsidiaries) conduct
their business actively in and throughout the entire Territory (as herein
defined) and (vi) the Territory is reasonably sized.

 

(b) Covenants. Having acknowledged the foregoing, Executive covenants and agrees
with the Company, in consideration of the benefits to Executive under this
Agreement, that he will not, directly or indirectly, from the date hereof
through the date three years following cessation of the Employment Term for any
reason whatsoever, engage in any of the following:

 

(i)     attempt in any manner to cause or otherwise encourage any employee of
the Company or any affiliate to leave the employ of the Company or such
affiliate (as applicable);

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)    with the exception of the provision of legal services by the Executive
(which shall not be prohibited by any provision of this Agreement), (A) engage
in or (B) own, manage, operate, join, control, assist, participate in or be
connected with, directly or indirectly, as an officer, director, shareholder,
member, partner, proprietor, employee, agent, consultant, independent contractor
or otherwise, any person or entity which is, at the time, directly or indirectly
engaged in any portion of the Financial Industry within the Territory or in
competition within the Territory with any aspect of the business activities of
the Company or any affiliate thereof (provided, however, that the undersigned
may own, solely as a passive investment, securities of any person which are
traded on a national securities exchange or in the over-the-counter market if
the undersigned does not own more than one percent (1%) of any class of
securities of such person or entity);

 

(iii)   solicit, divert, or take away, or attempt to solicit, divert or take
away, the Financial Industry business or relationship of any of the customers of
the Company or any of its affiliates, or any prospective customer which were
solicited by the Company or an affiliate while the undersigned was an executive
of the Company or any of its subsidiaries, for the purpose of selling to or
servicing for any such customer or prospective customer any Financial Industry
product or service; or

 

(iv)   cause or attempt to cause any of the foregoing customers or prospective
customers of the Company or a Company affiliate to refrain from maintaining or
acquiring from or through the Company (or any of its affiliates) any Financial
Industry product or service, and will not assist any other person or person or
entity or entities to do so.

 

Executive covenants further that, without limitation as to time, he will not
directly or indirectly disclose or use or otherwise exploit for his own benefit,
or the benefit of any other person or entity, any Confidential Information.

 

(c) Definitions. For purposes of this Agreement,

 

(i)     the “Territory” shall mean that area comprised of all points in the
Commonwealth of Kentucky. The undersigned shall be prohibited from maintaining a
business address within such Territory if he is engaged in any of the activities
enumerated in subsection 9(b)(ii) hereof at such address, and he shall also be
prohibited from engaging in any of the activities enumerated in subsection
9(b)(ii) hereof within such Territory even if the undersigned maintains a
business or residential address outside said Territory; and

 

(ii)    the “Financial Industry” shall mean the banking, mortgage banking and/or
finance business, and any and all activities and enterprises incidental or
related thereto.

 

(d) Rights Cumulative. The rights and remedies of the Company and its affiliates
under this Section are in addition to, and cumulative of, any other rights and
remedies that the Company or any of its affiliates may have by law with respect
to this Agreement. The parties further agree that in the event of a breach by
the undersigned of subsection 9(b), the period set forth in subsection 9(b)
hereof shall not begin until the undersigned permanently ceased his breach
thereof.

 

 
7

--------------------------------------------------------------------------------

 

 

10.    Notice of Termination. Any termination of Executive’s employment with the
Company as contemplated by Section 7 hereof, except in the circumstances of
Executive’s death, shall be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto.

 

11.    Suspension of Company Obligations. If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Company’s of any
affiliate’s affairs by a notice served under section 8(e)(3) or (g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. § 1818€(3) and (g)(1)), the Company’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company shall (i) pay Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate (in whole or in part) any obligations which were suspended.

 

12.    Removal. If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s or any affiliate’s affairs by an
order issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e)(4) or (g)(1)), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

 

13.    Regulatory Oversight.

 

(a) All the obligations under this Agreement may be terminated, except to the
extent determined that the continuation of the Agreement is necessary for the
continued operation of the Company, by order of any state or federal banking
regulatory agency with supervision of the Company or any of its affiliates,
unless stayed by appropriate proceedings, and the Company shall not be under any
obligation to perform any of its obligations hereunder if it is informed in
writing by any state or federal banking agency with supervision of the Company
or any of its affiliates that performance of any of such obligations would
constitute an unsafe or unsound banking practice.

 

(b) If the Company is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act [12 U.S.C. § 1813(x)(1)]), all obligations under this
Agreement shall terminate as of the date of default, but this provision shall
not affect any vested rights of the parties.

 

(c) Notwithstanding anything herein to the contrary, any payments made to
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditional upon compliance with 12 U.S.C. § 1828(k) and any regulation
promulgated thereunder.

 

14.    Legal Fees. If a dispute arises regarding the interpretation or
enforcement of this Agreement and Executive obtains a final judgment in his
favor in a court of competent jurisdiction, all reasonable legal fees and
expenses incurred by Executive in contesting or disputing any such termination
or seeking to obtain or enforce any right or benefit provided for in this
Agreement or otherwise pursuing this claim shall be paid by the Company, to the
extent permitted by law.

 

 
8

--------------------------------------------------------------------------------

 

 

15.    Death. Should Executive die after termination of his employment with
Company while any amounts are payable to him hereunder, this Agreement shall
inure to the benefit of and be enforceable by Executive’s executors,
administrators, heirs, distributes, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Executive’s devisee, legatee or other designee or, if there is no such
designee, to his estate.

 

16.    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive: 

J. David Smith, Jr.

442 N. Limestone Street

Lexington, KY 40508

 

 

If to the Company: 

 Lloyd C. Hillard, Jr.

President and CEO

Farmers Capital Bank Corporation

202 West Main Street

Frankfort, KY 40601

 

With a Copy to Counsel     

For the Company:

S. Ryan Newcomb

Farmers Capital Bank Corporation

SVP and General Counsel

202 West Main Street

Frankfort, KY 40601

 

or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices or change of
address shall be effective only upon receipt.

 

17.    Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the Commonwealth of Kentucky, without
reference to choice of law principles or rules thereof, except to the extent
that federal law shall be deemed to apply.

 

18.    Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and in substance satisfactory to Executive, in the exercise of his reasonable
judgment, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material,
intentional breach of this Agreement. As used in this Agreement, “Company” shall
mean Company as hereinbefore defined and any successor to its business or assets
as aforesaid.

 

 
9

--------------------------------------------------------------------------------

 

 

19.    Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Company and Executive. No waiver by any party hereto at any time
of any breach by another party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior
subsequent time. No agreements or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

20.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.

 

21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

 

22.    Assignment. This Agreement is personal in nature and no party hereto
shall, without consent of the other party, assign or transfer this Agreement or
any rights or obligations hereunder except as provided in Section 18 above.

 

23.    Enforcement. Executive acknowledges that the restrictions contained in
Sections 8 and 9, in view of the nature of the business in which the Company and
its affiliates are engaged, are reasonable and necessary in order to protect the
legitimate business interest of the company and that any violation of Section 8
or 9 would result in irreparable injury to the Company. In the event of a breach
or a threatened breach by Executive of Section 8 or 9 of this Agreement, the
Company shall be entitled to an injunction restraining Executive from the
commission of such breach, and to recover its attorneys’ fees, costs and
expenses related to the breach or threatened breach. Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
money damages. These covenants and disclosures shall each be construed as
independent of any other provisions in this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants and agreements. If any provision of this
Agreement, including Section 8 or 9, is invalid in part or in whole, it shall be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, shall be enforceable. The parties shall execute all documents necessary
to evidence such amendment.

 

24.    Document Review. The Company and Executive hereby acknowledge and agree
that each (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provision and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and knowingly.
EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT HAS
BEEN PREPARED BY CORPORATE LEGAL COUNSEL OF THE COMPANY AND THAT HE HAS NOT
RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT
FROM SUCH COUNSEL.

 

 
10

--------------------------------------------------------------------------------

 

 

25.    Withholding Taxes. The company shall have the right to deduct from any
payments to Executive hereunder all taxes which under any applicable federal,
state or local laws the Company is required to withhold.

 

26.    Entire agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the 18th day of November, 2015.

 

 

 

 FARMERS CAPITAL BANK CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry Bennett 

 

 

 

Terry Bennett

 

 

 

Chairman of the Board of Directors

 

                  By: /s/ Lloyd C. Hillard, Jr.       Lloyd C. Hillard, Jr.    
  President and CEO                       EXECUTIVE                       /s/ J.
David Smith, Jr.       J. David Smith, Jr.  

 

 

11